Citation Nr: 0510321	
Decision Date: 04/11/05    Archive Date: 04/21/05	

DOCKET NO.  03-36 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic right knee disability. 

2.  Entitlement to an evaluation in excess of 20 percent for 
the postoperative residuals of anterior cruciate ligament 
reconstruction of the left knee. 

3.  Entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to 
December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a decision of March 2001, the RO denied entitlement to 
service connection for a chronic right knee disability.  The 
veteran voiced no disagreement with that decision, which has 
now become final.  Since the time of the March 2001 rating 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence 
neither new nor material, and the current appeal ensued. 


FINDINGS OF FACT

1.  In a decision of March 2001, the RO denied entitlement to 
service connection for a chronic right knee disability.

2.  Evidence submitted since the time of the RO's March 2001 
decision is neither cumulative nor redundant, and is of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.

3.  The veteran's chronic right knee disability is as likely 
as not aggravated by his service-connected left knee 
disorder.  

4.  The veteran's service-connected residuals of anterior 
cruciate ligament reconstruction of the left knee are 
currently productive of no more than moderate impairment, as 
characterized by a range of motion from 0 to 110 degrees, 
with pain and arthritis, but no evidence of instability.  

5.  The veteran's service-connected low back disorder is 
currently productive of no more than a slight limitation of 
motion of the lumbar spine, as demonstrated by a combined 
range of motion of the thoracolumbar spine of 210 degrees, 
with characteristic pain on motion, but no evidence of muscle 
spasm.  


CONCLUSIONS OF LAW

1.  The decision of the RO in March 2001 denying the 
veteran's claim for service connection for a chronic right 
knee disorder is final.  38 U.S.C.A. §§ 1110, 7105 (West 
2002).

2.  Evidence received since the time of the RO's March 2001 
decision denying entitlement to service connection for a 
chronic right knee disability is new and material, and is 
sufficient to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  

3.  The veteran's current right knee disability is 
proximately due to or the result of (i.e., aggravated by) his 
service-connected left knee disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310(a) (2004).  

4.  The criteria for an evaluation in excess of 20 percent 
for the postoperative residuals of anterior cruciate ligament 
reconstruction of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2004).

5.  The criteria for an evaluation in excess of 10 percent 
for mechanical low back pain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (effective prior to September 26, 2003), 5237 (effective 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined the VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of February 2003, 
three months prior to the initial AOJ decision in May of that 
same year.  More specifically, in a letter of February 2003, 
the veteran was provided the opportunity to submit evidence, 
and notified of what evidence was required to substantiate 
his claims, who was responsible for securing the evidence, 
and the need to advise VA of or submit any information or 
evidence that was relevant to his claim.  The veteran was 
also provided with a Statement of the Case in October 2003, 
as well as Supplemental Statements of the Case in January and 
June 2004, which apprised him of pertinent regulations and 
actions in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA 
treatment records and examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.


Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a chronic 
right knee disability.  At the time of medical board 
proceedings in March 1993, there was no evidence of a right 
knee disorder of any kind.

In a rating decision of March 2001, the RO denied entitlement 
to service connection for a chronic right knee disability.  
In reaching that determination, the RO found that the 
veteran's service medical records were negative for treatment 
or diagnosis of a right knee disability.  The RO further 
found that the medical evidence submitted failed to establish 
the existence of a chronic right knee disability since 
the time of the veteran's discharge from service.  Based on 
such evidence, the RO denied entitlement to service 
connection for a chronic right knee disorder.  The veteran 
was notified of that decision, but voiced no disagreement 
therewith. 

In October 2002, the veteran submitted a claim for service 
connection for a chronic right knee disability, as well as 
for increased evaluations for his service-connected left knee 
and lower back disorders.  

VA outpatient treatment records covering the period from 
September 2002 to March 2003 show treatment during that time 
for various knee and low back problems.  In an entry of early 
December 2002, it was noted that the veteran had experienced 
pain over his right tibial tubercle for many years, with 
increased activity in particular.  On physical examination, 
there was no significant tenderness on the anterior side of 
the veteran's left knee, though some tenderness was present 
in the area of the popliteal fossa.  The veteran complained 
of pain with patello-femoral grind, as well as stiffness and 
severe crepitus on range of motion.  Active range of motion 
of the veteran's left knee was from 5 degrees short of full 
extension to 120 degrees of flexion.  At the time of 
examination, there was no varus or valgus laxity, and the 
Lachman test was negative.  The anterior and posterior drawer 
tests were likewise negative.

Examination of the veteran's right knee revealed a prominent 
tibial tubercle, with severe tenderness to palpation at the 
distal aspect of the patellar tendon and the tibial tubercle.  
At the time of examination, the veteran displayed a full 
range of motion of his right knee, with no laxity or 
crepitus.  Radiographic studies of the veteran's left knee 
showed evidence of a moderate patellofemoral osteoarthritis, 
with patellar rupture.  Also noted was an interference screw 
in the femur, in addition to a staple in the tibia.  At the 
time of radiographic examination, the interference screw was 
just barely protruding from the posterior aspect of the 
cortex.  

Radiographic studies of the veteran's lumbar spine conducted 
at a VA medical facility in mid-December 2002 showed evidence 
of scoliosis of the thoracolumbar spine, with convexity to 
the right.  The vertebrae were in normal alignment, and the 
disc spaces were well maintained.  At the time of 
radiographic examination, there was no evidence of either 
fracture or destructive changes.  

During the course of outpatient orthopedic treatment in March 
2003, the veteran's left knee displayed flexion from 0 to 120 
degrees, with pain at the end point.  The veteran's left knee 
was stable to varus and valgus stress, and the Lachman test 
was negative.  Patellofemoral motion was likewise negative, 
and there was no evidence of any effusion.  Further 
examination revealed mild tenderness medially and laterally 
in the joint lines, as well as over the distal pole of the 
patella.  The veteran's right knee showed a full range of 
motion, and was stable to ligamentous examination.  Noted at 
the time of examination was a moderate amount of pain over 
the tibial tubercle, though with no effusion and good 
patellofemoral motion.  Ligamentous examination was described 
as stable.  

Additional VA outpatient treatment records covering the 
period from March 2003 to August 2003 show continued 
treatment for the veteran's various knee problems.  In mid-
July, the veteran underwent excision of a detached ossicle 
tibial tuberosity in his right knee, with debridement of the 
patellar tendon.  Approximately two days later, during the 
course of a physical therapy consultation, the veteran 
complained of right knee pain as the result of increased 
stress from favoring his left knee.  

On VA orthopedic examination in January 2004, the veteran 
gave a history of patellar tendon repair in 1987 following a 
football injury.  Reportedly, in 1992, the veteran had 
undergone anterior cruciate ligament reconstruction of his 
left knee.  According to the veteran, he currently suffered 
from morning stiffness, as well as activity-related pain, and 
pain from a broken screw posteriorly which "caught" in the 
soft tissue of his left knee.  When questioned, the veteran 
stated that he was currently able to walk about a mile 
without much difficulty.  He utilized no assistive devices, 
and had no mechanical knee symptoms with the exception of the 
aforementioned "catching feeling."  According to the veteran, 
the pain in his knee was getting worse.  Also noted was a 
feeling that his knee was "giving out" more frequently.  The 
veteran additionally gave a history of low back pain, stating 
that he had pulled some muscles in his back.  When 
questioned, the veteran reported that he had undergone no 
operations or injections.  He denied any specific 
radiculopathies, though occasionally his legs would go numb.  
The veteran similarly denied any bowel or bladder complaints, 
and stated that he was "OK" with the activities of daily 
living.

On physical examination, the veteran's left knee showed a 
range of motion to 110 degrees, with a negative anterior 
drawer sign, and a negative Lachman's test.  There was some 
crepitation in the medial compartment of the veteran's left 
knee, as well as in the patellofemoral joint.  Also noted was 
some tenderness to palpation of the medial joint line, with 
trace effusion.  On lower extremity motor examination, there 
was 5/5 strength in the extensor hallucis longus, the flexor 
hallucis longus, the gastrocs, and the hamstrings.  There was 
4+/5 strength in the right extensor hallucis longus and 
gastrocs.  Deep tendon reflexes were 2+ in the knees and 
ankles bilaterally.  Range of motion of the veteran's lower 
back showed flexion from 0 to 75 degrees, with extension from 
0 to 15 degrees, and greater than 30 degrees of lateral 
bending to the right and left.  Rotation to the right and 
left was from 0 to 25 degrees, with negative tests of 
straight leg raising bilaterally.  

In the opinion of the examiner, the veteran exhibited a well-
healed and well-fixed anterior cruciate reconstruction of the 
left knee.  There was some reduced range of motion, as well 
as quadriceps atrophy, in addition to tenderness to palpation 
over the medial joint line consistent with some meniscus 
pathology.  Regarding the veteran's spine, there was some 
decreased range of motion, as well as some weakness in the 
right extensor hallucis longus and gastrocs, though with no 
change in deep tendon reflexes.  Radiographic studies of the 
veteran's left knee conducted at the time of examination 
showed evidence of a previous surgical repair of the anterior 
cruciate ligament, as well as degenerative joint disease.  
Also noted was a prominent calcification in the soft tissues 
adjacent to the patella.  Radiographic studies of the 
veteran's lumbosacral spine showed evidence of mild 
scoliosis, with convexity to the right, but no other 
abnormalities.

At the time of a VA orthopedic examination in April 2004, it 
was noted that the veteran's claims folder had been read "in 
its entirety."  On physical examination, the veteran 
complained of right knee pain, with a painful and persistent 
ossicle from what appeared to be Osgood-Schlatter's disease.  
Apparently, this had been resected in 2003.  According to the 
veteran, he had received no relief from removal of this 
ossicle, and continued to have anterior knee pain, with 
limitation of motion on the right side.  When questioned, the 
veteran stated that he currently received no treatment for 
his right knee other than pain medication, nor did he use any 
assistive device.  According to the veteran, he suffered no 
swelling or instability, nor any locking of his right knee.  
While his right knee bothered him at work when he had to 
stand for long periods of time, it did not affect his 
activities of daily living.  It did, however, prevent him 
from performing certain kinds of sporting or running 
activities.  

Regarding the veteran's lower back, the veteran stated that 
it did not affect his ability to walk.  Reportedly, the 
veteran's pain was located in his lower back, in the midline.  
When questioned, the veteran stated that his back pain did 
not radiate, nor was there any evidence of intervertebral 
disc syndrome.  According to the veteran, he had experienced 
no episodes during the course of the past 12 months for which 
a physician had prescribed bed rest.  The veteran denied back 
surgery, or having received any injections.  Rather, he 
utilized anti-inflammatory over-the-counter pain medication.  

On physical examination of the veteran's left knee, range of 
motion was to 110 degrees.  The left knee was stable to 
anterior, posterior, and varus/valgus stress.  According to 
the veteran, he experienced some pain along the medial 
compartment, in addition to crepitation and patellofemoral 
compartment pain, though with no effusion.  Physical 
examination showed 4+/5 quadriceps and hamstring strength.  
Range of motion was characterized by pain at the extremes of 
flexion.  Evaluation of the veteran's right knee showed a 
range of motion from 0 to 90 degrees, with pain at the 
extreme of flexion.  The right knee was stable to anterior, 
posterior, and varus/valgus stress, though there was some 
pain with patellar grind.  At the time of examination, there 
was no significant medial or lateral joint line pain, and no 
effusion.  Quadriceps strength was 4/5, with hamstring 
strength of 5/5.  In the opinion of the examiner, the 
veteran's right knee was "stable."  

Evaluation of the veteran's lumbar spine showed flexion to 75 
degrees, with extension to 15 degrees, 30 degrees of lateral 
bending, and 30 degrees of rotation in each direction.  Pain 
was present mostly at the extreme of forward flexion.  
Strength was 5/5 in all major muscle groups, except around 
the knees.  Deep tendon reflexes were 2+, and tests of 
straight leg raising were negative.

The clinical impression was of residuals of left knee 
patellar tendon rupture and anterior cruciate ligament 
reconstruction, with good stability of the knee and residual 
symptoms, including radiographic evidence of mild 
degenerative changes; right knee pain from a residual ossicle 
on the tibial tuberosity, likely secondary to Osgood-
Schlatter's disease; which the examiner did not feel was 
caused by the veteran's left knee condition, but which he did 
feel was "more likely than not" exacerbated by his left knee 
condition; and mechanical low back pain, without evidence of 
radiculopathy on examination.  According to the examiner, the 
veteran's low back range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  


Analysis

Service Connection

The veteran in this case seeks service connection for a 
chronic right knee disability.  In pertinent part, it is 
argued that the veteran's right knee disability is 
proximately due to, the result of, or aggravated by his 
service-connected left knee disorder.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and osteoarthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156 (a) is applicable to claims 
filed on or after August 29, 2001.  Here, the veteran's 
application to reopen his previously denied claim of service 
connection for a chronic right knee disorder was filed in 
October 2002, and, as such, the "amended" version of 
38 C.F.R. § 3.156(a) applies to his claim.  See 38 C.F.R. 
§ 3.156(a) (2004).  

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate a claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.156 (2004).  In 
addition, new evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

In the present case, at the time of the RO decision in March 
2001, it was determined that the veteran's service medical 
records were negative for any evidence whatsoever of a 
chronic right knee disability.  In point of fact, as of the 
time of the March 2001 rating decision, there was no evidence 
that the veteran suffered from a chronic right knee 
disability of any kind.  Based on such evidence, the RO 
denied entitlement to service connection for a chronic right 
knee disability.  The veteran voiced no disagreement with 
that decision, which has now become final.

Evidence submitted since the time of the RO's March 2001 
decision, consisting for the most part of VA treatment 
records and examination reports, is both "new" and "material" 
as to the issue of service connection for a chronic right 
knee disability.  More specifically, since the time of the 
RO's March 2001 decision, the veteran has received ongoing 
treatment, and, in July 2003, surgery for a chronic right 
knee disability.  During the course of VA outpatient 
treatment in July 2003, the veteran gave a 10-year history of 
right knee pain which he felt was the result of increasing 
stress from favoring his left knee.  Such evidence, at a 
minimum, provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's (right 
knee) disability," and, as such, is sufficient to a proper 
reopening of the veteran's previously denied claim.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under such 
circumstances, the Board is of the opinion that the veteran's 
claim of service connection for a chronic right knee 
disability has been reopened.  

Having determined that the veteran's claim is reopened, the 
Board must now turn to a de novo review of all pertinent 
evidence of record.  That evidence once again shows that, 
during service, the veteran did not, in fact, suffer from a 
chronic disorder of his right knee.  Nonetheless, since the 
time of the veteran's discharge, he has experienced 
continuing problems with his right knee, culminating in 
surgery in July 2003.  Significantly, following a VA 
orthopedic examination in April 2004, the examiner was of the 
opinion that, while the veteran's right knee disorder was not 
"caused" by his service-connected left knee condition, it was 
"more likely than not" exacerbated by that (left knee) 
condition.

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).  Finally, where there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of a service-connected condition, the veteran may 
be compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

In the case at hand, it is clear that the veteran's right 
knee disability, is not caused by his service-connected left 
knee disorder.  However, competent medical evidence indicates 
that the disorder is exacerbated by the left knee condition.  
Under the circumstances, service connection for the level of 
aggravation of the right knee disability by the service-
connected left knee disorder is in order.  Id.


Increased Ratings

Turning to the issue of increased evaluations for the 
service-connected residuals of anterior cruciate ligament 
reconstruction of the left knee and mechanical low back pain, 
the Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

As regards the veteran's service-connected left knee, the 
Board notes that, on VA orthopedic examination in January 
2004, the veteran's left knee showed a range of motion 
extending to 110 degrees.  Both the drawer sign and Lachman's 
test were negative, though there was some crepitation present 
in the medial compartment, as well as in the patellofemoral 
joint.  

As of the time of a more recent VA orthopedic examination in 
April 2004, the veteran's left knee once again showed a range 
of motion extending to 110 degrees.  Again, the veteran's 
knee was stable to anterior, posterior, and varus/valgus 
stress.  While there was some pain present along the medial 
and patellofemoral compartments, the veteran's left knee 
showed no evidence of any effusion.  Both quadriceps and 
hamstring strength were 4+/5, and there was pain only at the 
extreme of flexion.  

Pursuant to applicable law and regulation, a 20 percent 
evaluation is warranted where there is evidence of moderate 
recurrent subluxation or moderate lateral instability.  A 
20 percent evaluation is, likewise, warranted where there is 
a limitation of flexion to 30 degrees, or a limitation of 
extension to 15 degrees.  In order to warrant a 30 percent 
evaluation, there would need to be demonstrated evidence of 
severe subluxation or instability, or, in the alternative, 
flexion limited to 15 degrees, or extension limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2004).  

In the case at hand, it is clear that an increased rating is 
not warranted on the basis of any limitation of flexion or 
extension of the veteran's left knee.  Nor is there evidence 
sufficient to conclude that the veteran currently suffers 
from "severe" instability or subluxation of his service-
connected left knee.  In fact, the veteran's left knee is 
painful only at the extreme of flexion, shows no evidence of 
effusion, and was stable.  Based on such findings, the Board 
is of the opinion that the 20 percent evaluation currently in 
effect for the veteran's residuals of anterior cruciate 
ligament reconstruction of the left knee is appropriate, and 
that an increased rating is not warranted.

In reaching this determination, the Board has taken into 
consideration decisions of the VA Office of the General 
Counsel, specifically, VAOPGCPREC 23-97 (July 1, 1997), and 
VAOPGCPREC 9-98 (August 14, 1998) governing multiple ratings 
for knee disability.  However, based on a review of the 
entire evidence of record, such multiple ratings are not for 
application in this case.  More specifically, there is no 
evidence that the veteran currently suffers from both 
arthritis and instability of his left knee sufficient to 
warrant the assignment of separate ratings.  Nor is there 
evidence of compensable limitations of flexion and extension 
sufficient to warrant the assignment of separate ratings 
under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 
(September 17, 2004).  

Finally, turning to the issue of an increased evaluation for 
service-connected mechanical low back pain, the Board notes 
that, during the course of this appeal, specifically on 
September 26, 2003, there became effective new regulations 
for the evaluation of service-connected disabilities of the 
spine.  Where a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent or direction from the VA 
Secretary to the contrary.  The veteran is entitled to the 
application of the version of the regulations which is most 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied prior to the 
effective date of the criteria.  See VAOPGCPREC 3-2000 (April 
10, 2000).  

Prior to September 26, 2003, a 10 percent evaluation was 
warranted where there was evidence of slight limitation of 
motion of the lumbar segment of the spine.  A 10 percent 
evaluation was, similarly warranted for lumbosacral strain 
with characteristic pain on motion.  In order to warrant a 
20 percent evaluation, it was necessary that there be shown 
either a moderate limitation of motion of the lumbar spine, 
or lumbosacral strain characterized by muscle spasm on 
extreme forward bending and a unilateral loss of lateral 
spine motion in a standing position.  38 C.F.R. Part 4, Codes 
5292, 5295 (effective prior to September 26, 2003).

Under those schedular requirements for the evaluation of 
service-connected back disorders which became effective 
September 26, 2003, a 10 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine which is greater than 60 degrees but not 
greater than 85 degrees, or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees.  A 10 percent evaluation is, similarly, 
warranted where there is evidence of muscle spasm, guarding, 
or localized tenderness which does not result in an abnormal 
gait or abnormal spinal contour, or evidence of vertebral 
body fracture with a loss of 50 percent or more of vertebral 
height.  

In order to warrant an increased evaluation no 20 percent 
under the schedular criteria which became effective September 
26, 2003, there must be demonstrated forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reverse lordosis, 
or abnormal kyphosis.  Associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, must be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2004).  

Based on the aforementioned evidence, it is clear that the 
veteran's service-connected low back disorder warrants no 
more than a 10 percent evaluation under either the "old" or 
"amended" criteria for the evaluation of service-connected 
back disability.  This is particularly the case given the 
fact that, as of the time of a VA orthopedic examination in 
January 2004, the veteran exhibited forward flexion of 75 
degrees, and a combined range of motion of the thoracolumbar 
spine of 200 degrees.  Subsequent VA orthopedic examination 
in April 2004 once again demonstrated flexion to 75 degrees, 
with a combined range of motion of the thoracolumbar spine of 
210 degrees.  Significantly, at no time during the period in 
question has the veteran exhibited any muscle spasm on 
extreme forward bending or a unilateral loss of lateral spine 
motion in a standing position, nor has there been 
demonstrated what could reasonably be considered a moderate 
limitation of motion of the lumbar spine.  Finally, by the 
veteran's own admission, he has experienced no dysfunction of 
either bowel or bladder as a result of his service-connected 
low back disability.

Under the circumstances, the Board is of the opinion that the 
10 percent evaluation currently in effect for the veteran's 
service-connected mechanical low back pain is appropriate, 
and that an increased rating is not warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for the degree of increased disability in 
the right knee that is due to the service-connected left knee 
disorder is granted.

An evaluation in excess of 20 percent for the postoperative 
residuals of anterior cruciate ligament reconstruction of the 
left knee is denied.

An evaluation in excess of 10 percent for mechanical low back 
pain is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


